DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (see Pg. 2, beginning of [0005]).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zeppelin Systems (DE 202016107397 U1) and in view of Huels (FR 1361011 A).
Regarding claim 1, concerning the limitation “…containing a powdered bulk material to be mixed,”, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
Zeppelin Systems teaches an industrial mixing machine (1), comprising: 
a mixing container (8), the mixing container open on an attachment side (see modified Fig. 1); 5a mixing head (2) which attaches to the attachment side of the mixing container to form a closed mixing receptacle ([0038]; 231 – 232), the mixing head pivotably mounted in relation to a frame (12) such that the mixing receptacle formed from the mixing head and the mixing container is pivotable in relation to the frame for carrying out a mixing process ([0004] – [0005] and [0039]); 
wherein the mixing head (2) has at least one mixing tool (3) which is seated on a drive 10shaft (10) engaging through a bottom of the mixing head and rotationally driven thereby ([0040]), the mixing tool (3) comprising multiple radial blades (5; Figs. 5, 7):
wherein each radial blade (5) has a lower side (52), an upper side (51), a rear end (54), and a front end (53), the front end facing in a rotational direction of the mixing tool (Figs. 5, 7), and wherein each radial blade has a cross-sectional geometry (Fig. 7) according to which a blade thickness decreases through a section of the radial blade in the rotational direction toward the rear end of the radial blade starting from its maximum thickness ([0044]); 


Zeppelin Systems teaches the lower side of each radial blade being pitched (Fig. 5) and an imaginary straight line connecting the rear end of the blade to the front end of the blade (Fig. 7). However, Zeppelin Systems fails to explicitly teach the mixing machine wherein, in the section of decreasing blade thickness, the lower side of each radial blade is pitched more strongly in the rotational direction with respect to a horizontal than the upper side of the blade and wherein 15an imaginary straight line connecting a vertex of the rear end to a vertex of the front end of each blade is inclined in relation to the horizontal in a same direction 20as an inclination of the lower side of the radial blade in the section of decreasing blade thickness (modified Fig. 7).
Huels teaches a mixing machine (Fig. 1) wherein, in the section of decreasing blade thickness, the lower side of each radial blade is pitched more strongly in the rotational direction with respect to a horizontal than the upper side of the blade (modified Fig. 1’) and wherein 15an imaginary straight line connecting a vertex of the rear end to a vertex of the front end of each blade is inclined in relation to the horizontal in a same direction 20as an inclination of the lower side of the radial blade in the section of decreasing blade thickness (modified Fig. 1’) (Note: also see pg. 2, lines 64 – 65 and lines 67 – 69 stating the propellers, 3 4, 5, 6 i.e. blades can be in the same direction). Zeppelin Systems and Huels are considered analogous art as they are both in the field of mixing apparatuses mixing powders, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Huels concerning radial blade pitch and imaginary straight line to improve mixing by increasing intensity and swirl effect by having an angle of attack of the propellers (blade)(see pg. 2, lines 56 – 66).  

    PNG
    media_image1.png
    469
    520
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    535
    770
    media_image2.png
    Greyscale
Modified Fig. 1

Modified Fig. 1’
Regarding claim 2, Zeppelin Systems teaches an industrial mixing machine (1), wherein, at least in the section of decreasing blade thickness, the lower side of each radial blade (52) is embodied as a flat surface ([0047], line 293; Fig. 7).
Regarding claim 3, Zeppelin Systems teaches an industrial mixing machine (1), wherein the entire lower side of each radial blade (52) is embodied as a flat surface at least substantially ([0047], line 293; Fig. 5).
Regarding claim 4, Zeppelin Systems teaches an industrial mixing machine (1), wherein, in the section of decreasing blade thickness, 30the upper side of each radial blade (51) is embodied as a flat surface at least substantially ([0047], line 293; Fig. 7). 
Regarding claim 5, Zeppelin Systems teaches an industrial mixing machine (1), but fails to teach the radial blades being embodied mirror symmetrically to the imaginary straight line in cross-section.
Huels teaches radial blades (5) embodied mirror symmetrically to an imaginary straight line in cross-section (see modified Fig. 1’). Zeppelin Systems and Huels are considered analogous art as they are both in the field of mixing apparatuses mixing powders, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Huels concerning symmetry of the radial blades to improve mixing by increasing intensity and swirl effect by having an angle of attack of the propellers (blade)(see pg. 2, lines 56 – 66)
Regarding claim 6, Zeppelin Systems teaches an industrial mixing machine (1) having an imaginary line (Fig. 5), but fails to teach the imaginary straight 5line between the rear end and the front end of each radial blade being inclined at an angle relative to the horizontal which is equal to or less than that at which the lower side of the radial blade is inclined in relation to the horizontal in the section of decreasing blade thickness.
Huels teaches a mixing machine (Fig. 1) wherein the imaginary straight 5line between the rear end and the front end of each radial blade being inclined at an angle relative to the horizontal which is equal to or less than that at which the lower side of the radial blade is inclined in relation to the horizontal in the section of decreasing blade thickness (modified Fig. 1’’). Zeppelin Systems and Huels are considered analogous art as they are both in the field of mixing apparatuses mixing powders, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Huels concerning radial blade and imaginary straight line inclination to improve mixing by increasing intensity and swirl effect by having an angle of attack of the propellers (blade)(see pg. 2, lines 56 – 66).  

    PNG
    media_image3.png
    534
    913
    media_image3.png
    Greyscale

Modified Fig. 1’’
Regarding claim 7, Zeppelin Systems teaches an industrial mixing machine (1), wherein the front sides of the radial blades facing in the rotational direction are rounded (see modified Fig. 7).
Regarding claim 8, Zeppelin Systems teaches an industrial mixing machine (1), wherein the front sides of the radial blades are rounded (see Fig. 7), but fails to explicitly teach the radial blades being rounded with a constant radius of curvature. 
Huels teaches radial blades (5) being rounded with a constant radius of curvature (see Fig. 1 and modified Fig. 1). Zeppelin Systems and Huels are considered analogous art as they are both in the field of mixing apparatuses mixing powders, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Huels concerning the radial blade curvature to provide a mixing apparatus that improves mixing by increasing intensity and swirl effect by having an angle of attack of the propellers (blade)(see pg. 2, lines 56 – 66)
Regarding claim 9, Zeppelin Systems teaches an industrial mixing machine (1), wherein the radial blades (5) have their maximum thickness in a section of the front sides (see Fig. 7 and [0016]).
Regarding claim 10, Zeppelin Systems teaches an industrial mixing machine (1), wherein the front end of each radial blade facing in 20the rotational direction is formed by an edge guiding together the upper side of the radial blade with the lower side of the radial blade (see Fig. 7). 
Regarding claim 11, Zeppelin Systems teaches an industrial mixing machine (1), wherein the mixing tool has three radial blades ([0042] and Fig. 4 – 6). 
Regarding claim 12, Zeppelin Systems teaches an industrial mixing machine (1), wherein outer ends of the radial blades each support an outer blade (6) provided on the upper side of the radial blade (see Fig. 4 and [0048], line 301). 
Regarding claim 13, Zeppelin Systems teaches an industrial mixing machine (1), wherein a front end (62) of each outer blade (6) extending away from the upper side of the radial blade (Fig. 4) is inclined opposite to the rotational 30direction of the mixing tool (see modified Fig. 5, 8).

    PNG
    media_image4.png
    556
    992
    media_image4.png
    Greyscale

Modified Fig. 5, 8
Regarding claims 14 and 16, Zeppelin Systems teaches an industrial mixing machine (1), wherein a cross-sectional geometry of the outer blades (Fig. 8) corresponds to the cross-sectional geometry of the radial blades (Fig. 7), wherein an outer blade side (62) of each outer blade (6), which faces outward in a radial direction in the outer blades (Fig. 4), corresponds to the lower side of the radial blades (52), and said 5outer blade side (62) of the outer blades (6) is pitched in relation to a cylindrical lateral surface (outer circle in Fig. 3) in the same manner as the lower sides of the radial blades in relation to the horizontal (see Fig, 7 and 8 showing blades pitches in the same manner).
Regarding claims 15 and 17, Zeppelin Systems teaches an industrial mixing machine (1), wherein a pitch angle of the outer blade sides of the outer blades in relation to the cylindrical lateral surface (see [0049] stating the pitch angle can be 20°) is less than that at which the lower sides of the radial blades are pitched in relation to the horizontal (see [0046] stating the pitch angle can be 45°).
Response to Arguments
The objection to specification in the non-final action filed on January 10th, 2022 is removed.
The original rejection under section 112 of claims 1 – 17 in the non-final action filed on January 10th, 2022 is removed.
Applicant’s arguments, see pgs. 8 – 11, filed March 15th, 2022, with respect to the rejection(s) of claim 1 under section 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Zeppelin Systems (DE 202016107397 U1) and in view of Huels (FR 1361011 A).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774